DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 24 February 2021 has been entered and considered. Claims 1 and 10 have been amended. Claims 1-18 are all the claims pending in the application. Claims 1, 3, 10, and 12 are rejected. Claims 2, 4-9, 11, and 13-18 are objected to. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final.
This application is being examined by an Examiner different from the previous Examiner. 

Response to Amendment
In view of the amendments to independent claims 1 and 10, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0081596 to Lin et al. (cited in the IDS filed 14 August 2019; hereinafter “Lin”) in view of U.S. Patent Application Publication No. 2016/0117807 to Matsumoto (hereinafter “Matsumoto”).
As to independent claim 1, Lin discloses an image processing circuit, comprising: a region type determination circuit, arranged to receive pixel values of a plurality of pixels within a region of an image frame, and using a gradient, and determining if the region is an edge region, a non-edge region or a mosquito noise region to generate a determination result according to the gradient ([0032-0042] discloses a ringing area detection unit which calculates a gradient using pixel values of a region within the image, and determines whether the pixels are edge pixels, non-edge pixels, or an image region where mosquito noise occurs based on the gradient); and a filtering circuit, arranged to generate a plurality of weights according to the determination result, and using the plurality of weights to filter a center pixel of the plurality of pixels within the region to generate an adjusted pixel value ([0042-0051] discloses generating a filter region map based on whether the pixels are edge pixels, non-edge pixels, or an image region where mosquito noise occurs, the filter region map including weights which determine a filtering region and a non-filtering region, and a smoothing filter is applied only to the filtering regions designated by the filter region map, the smoothing filter adjusting a central pixel to a new value). 
Lin does not expressly disclose using a high-pass filter to perform high-pass filtering operations upon the region to generate a plurality of filtered pixel values or that the determination result is generated according to the plurality of filtered pixel values. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to calculate the gradient upon which pixels are judged as edge pixels or non-edge pixels using a high pass filter, as taught by Matsumoto, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately evaluate edge strength. 
As to claim 3, the proposed combination of Lin and Matsumoto further teaches that the region type determination circuit calculates an non-edge count and an edge count according to the plurality of filtered pixel values, and determines if the region is the edge region, the non-edge region or the mosquito noise region to generate the determination result according to the non-edge count and the edge count ([0035-0042] of Lin discloses counting the number of edges and non-edges and determining whether the pixels are edge pixels, non-edge pixels, or an image region where mosquito noise occurs based thereon). 

Independent claim 10 recites an image processing method, comprising: steps performed by the image processing circuit recited in independent claim 1. Accordingly, claim 10 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 
Claim 12 recites features nearly identical to those recited in claim 3. Accordingly, claim 12 is rejected for reasons analogous to those discussed above in conjunction with claim 3.

Allowable Subject Matter
Claims 2, 4-9, 11, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663